DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the Application filed June 18, 2020 .  Claims 12-22 are presently pending and are presented for examination.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on German Patent Application No. DE102017233609.4, filed December 21, 2017.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on June 18, 2020 and February 2, 2022 are in compliance with the provisions of 37 CFT 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 12-22 are objected to because of the following informalities.

Claims 12, 14, 15, 18-20 and 22 recite “and/or” which lacks clarity as to whether “and” or “or” is required.  

Claim 12 recites “them”, which lacks clarity.

Claims 19 and 20 recite “if” which lacks clarity as the occurrence may or may not occur.

The Office notes that the deficiencies in the forgoing claims extend to their dependents.  Accordingly, they are rejected for the same reasons.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 12-22  are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Claims 12 and 22 recite “”…determining first acceleration forces acting on a vehicle occupant sitting on a vehicle seat due to the movements of the vehicle…”; however, the Written Description makes clear that the occupants are prevented from perceiving first acceleration forces (e.g. see para. 0036, which recites “[i]n other words, the seat adjustment signals are generated and/or the vehicle seat or vehicle seats are adjusted even before the vehicle  occupant or the vehicle occupants each perceive the first acceleration forces”).  Furthermore, the Written Description teaches “…the vehicle occupant or vehicle occupants do not perceive the first acceleration forces, but rather the actually acting acceleration forces” (e.g. see para. 0036).  Accordingly, the claimed subject matter of an occupant of the seat being subjected to first acceleration forces is not supported, and in contrast to, the teachings of the Written Description.  

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 12-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 12 and 22 recite the limitation "the acceleration forces".  There is insufficient antecedent basis for this limitation in the claims.

Claims 12 and 22 recite the limitation "the actually acting acceleration forces".  There is insufficient antecedent basis for this limitation in the claims.

The term “congruent” in claims 12 and 22 is a relative term which renders the claim indefinite. The term “congruent” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claim 13 recites the limitation "the direction of travel".  There is insufficient antecedent basis for this limitation in the claim.

The terms “edge region”, “central” and “sharply focused” in claim 14 are relative terms which renders the claim indefinite. The terms “edge region”, “central” and “sharply focused” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claim 14 recites the limitation "the respective vehicle occupant".  There is insufficient antecedent basis for this limitation in the claim.

Claim 15 recites the limitation "the surrounding of the vehicle".  There is insufficient antecedent basis for this limitation in the claim.

Claims 16 recites the limitations "the displayed display signals” and “the same time".  There is insufficient antecedent basis for these limitations in the claim.

Claim 19 recites the limitation "the displayed display signals”.  There is insufficient antecedent basis for this limitation in the claim.

The terms “capable” and “incapable” in claim 19 are relative terms which renders the claim indefinite. The term “capable” and “incapable” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claim 19 recites the limitation "the respective vehicle occupant”.  There is insufficient antecedent basis for this limitation in the claim.

Claim 20 recites the limitation "the respective vehicle occupant”.  There is insufficient antecedent basis for this limitation in the claim.

The Office notes that the deficiencies in the forgoing claims extend to their dependents.  Accordingly, they are rejected for the same reasons.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 12-18, 21 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication No. 2017/0136842, to Anderson et al. (hereinafter Anderson).

As per claim 12, and similarly with respect to claim 22, Anderson discloses a system for reducing motion sickness symptoms in operation of a vehicle (e.g. see Abstract), comprising: a sensor system and/or a navigation system (e.g. see para. 0137 and 0132, wherein both optical sensors and a navigation system are provided); and a vehicle seat system, and a display unit (e.g. see Fig. 10, wherein an active seat 193 and user interface 199 are provided); a control unit coupled to the sensor system and/or to the navigation system (e.g. see Fig. 10, wherein a vehicle controller 194 is provided), the control unit being further coupled to the vehicle seat system and to the display unit (e.g. see Fig. 10), wherein the sensor system and the navigation system are configured so as to receive surroundings data (e.g. see para. 0137 and 0132, wherein the optical sensor and navigation system receive image data and navigational information of a surrounding environment) and/or vehicle component data of the vehicle from which movements of the vehicle result and to transmit them to the control unit (e.g. the Office notes the alternative format of the claim), the vehicle seat system is configured so as to receive seat adjustment signals from the control unit and to adjust at least one vehicle seat of the vehicle in accordance with the received seat adjustment signals (e.g. see Fig. 10, wherein a seat controller 195 is provided), the display unit is configured so as to receive display signals from the control unit and to display them (e.g. see Fig. 30, para. 0187, 0234, wherein a display 580 is provide), and the control unit is configured so as to generate seat adjustment signals (e.g. see Fig. 10, wherein a seat controller 195 is provided) and/or display signals depending on the received surroundings data and/or vehicle component data (e.g. the Office notes the alternative format of the claim), wherein generating the seat adjustment signals comprises: determining first acceleration forces acting on a vehicle occupant sitting on a vehicle seat due to the movements of the vehicle using the surroundings data and/or vehicle component data; and determining seat adjustment signals that are designed such that they bring about second acceleration forces that counteract the first acceleration forces for the vehicle occupant after adjusting the vehicle seat in accordance with these seat adjustment signals (e.g. see at least paras. 0112-0114, wherein seat suspension system actively moves the seat to reduce amplitude of seat motion for the purpose of reducing motion sickness; the Office further notes that this movement would be after a seat is adjusted for a prescribed passenger); wherein generating the display signals comprises: determining the acceleration forces actually acting on the vehicle occupant on the vehicle seat adjusted in accordance with the seat adjustment signals; and determining display signals that are designed such that they bring about a sensory perception, congruent with the actually acting acceleration forces, for the vehicle occupant on the vehicle seat adjusted in accordance with the seat adjustment signals (e.g. see Fig. 30 and paras. 0232-0234, wherein an image on a display is moved to offset movement of the vehicle and person’s visual ocular reflex (VOR)).  

As per claim 13, Anderson discloses the features of claim 12, and further discloses wherein at least one of: the control unit is further configured so as to generate the seat adjustment signals only for a vehicle seat whose orientation deviates from the direction of travel of the vehicle, the vehicle seat system is further configured so as to receive seat adjustment signals from the control unit only for a vehicle seat whose orientation deviates from the direction of travel of the vehicle, and the vehicle seat system is further configured so as to adjust only a vehicle seat whose orientation deviates from the direction of travel of the vehicle in accordance with the received seat adjustment signals (e.g. see para. 0192, wherein the active suspension actuators respond to perceptible bumps (i.e. deviation from the direction of travel).

As per claim 14, Anderson discloses the features of claim 12, and further discloses wherein the display signals comprise at least one of: artificial optical surroundings, wherein the artificial optical surroundings are displayed in an edge region of a display device; artificial optical surroundings, wherein the artificial optical surroundings are displayed outside a central sharply focused viewing axis of the respective vehicle occupant and within an individual field of view of the respective vehicle occupant; artificial acoustic surroundings; holographic image elements; air flows; and haptic effects on a vehicle occupant, including massage effects and/or vibration effects (e.g. see Fig. 30).

As per claim 15, Anderson discloses the features of claim 12, and further discloses wherein the display signals are varied depending on the surroundings of the vehicle, a time of day, and/or weather (e.g. see para. 0014).

As per claim 16, Anderson discloses the features of claim 12, and further discloses wherein the display unit is configured such that the displayed display signals are not visible at the same time to all vehicle occupants (e.g. the Office notes that the signals would not be displays, but instead a rendition of the signals; notwithstanding, the Office notes that based upon an orientation of the display, a passenger looking out a window would not be able to view the display).

As per claim 17, Anderson discloses the features of claim 12, and further discloses wherein the second acceleration forces are large enough that the first acceleration forces and the second acceleration forces cancel one another out (e.g. paragraph 0074, wherein motion is eliminated).

As per claim 18, Anderson discloses the features of claim 12, and further discloses wherein the system further comprises a warning unit that is coupled to the control unit, and wherein the control unit is further configured so as to use the received surroundings data and/or vehicle component data to determine whether the vehicle will have an unavoidable crash within a predefined duration and, in an event that the vehicle will have an unavoidable crash within the predefined duration, to prompt the warning unit to output warning signals that are designed to bring about reflex protective reactions in vehicle occupants (e.g. see paragraphs 0239-0241).

As per claim 21, Anderson discloses a vehicle comprising a system according to claim 12 (e.g. see Fig. 1 and rejection of claim 12).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson, and further in view of U.S. Patent Publication No. 2016/0318395, to Cofer et al. (hereinafter Cofer).
.
As per claim 19, Anderson discloses the features of claim 12, but fails to specifically disclose every feature of wherein the display unit is further configured such that the displayed display signals are in each case visible only to one vehicle occupant, wherein the system further comprises a monitoring unit that is coupled to the control unit in order to receive and/or emit signals and is configured so as to monitor whether a vehicle occupant is capable of perceiving a situation external to the vehicle, and to emit a positive monitoring signal to the control unit if the respective vehicle occupant is capable, and to emit a negative monitoring signal to the control unit if the respective vehicle occupant is incapable, and wherein the control unit is further configured so as to generate seat adjustment signals for the vehicle seat on which the respective vehicle occupant is sitting and/or to generate display signals for the respective vehicle occupant only if a negative monitoring signal is present.  However, Cofer teaches a seat vibration and messaging system for an occupant who is determined to have fallen asleep (i.e. negative monitoring signal is present) (e.g. see Fig. 1 and para. 0037).  With respect to a display visible to only on vehicle occupant, the Office notes that this would be the case when only on passenger rides in the vehicle. It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ invention to modify the driver assist system of Anderson to include an alarm system of Cofer so as to keep a passenger apprised of driving conditions and dangers.

As per claim 20, Anderson discloses the features of claim 12, but fails to specifically disclose every feature of wherein the system further comprises a monitoring unit that is coupled to the control unit in order to receive and/or emit signals and is configured so as to monitor whether a vehicle occupant 1s capable of perceiving a situation external to the vehicle, and to emit a positive monitoring signal to the control unit if the respective vehicle occupant is capable, and to emit a negative monitoring signal to the control unit if the respective vehicle occupant is incapable, wherein the vehicle seat system is further configured so as to receive seat adjustment signals for the vehicle seat on which the respective vehicle occupant is sitting and/or to adjust the vehicle seat on which the respective vehicle occupant is sitting only if a negative monitoring signal is present, and wherein the display unit is further configured so as to receive and/or to display display signals for the respective vehicle occupant only if a negative monitoring signal is present.  However, Cofer teaches a seat vibration and messaging system for an occupant who is determined to have fallen asleep (i.e. negative monitoring signal is present) (e.g. see Fig. 1 and para. 0037).  With respect to a display visible to only on vehicle occupant, the Office notes that this would be the case when only on passenger rides in the vehicle. It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ invention to modify the driver assist system of Anderson to include an alarm system of Cofer so as to keep a passenger apprised of driving conditions and dangers.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James M. McPherson whose telephone number is (313) 446-6543.  The examiner can normally be reached on 7:30 AM - 5PM Mon-Fri Eastern Alt Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES M MCPHERSON/Primary Examiner, Art Unit 3663